DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's argument filed on Dec. 15, 2021, have been fully considered, but they are moot in view of new grounds of rejection necessitated by amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 16 recites “at least one of quadtree partitioning” which implies there should be additional portioning to choose from, but only quadtree partitioning is listed, rendering the claim indefinite. For the purpose of examination, it is interpreted as:
“…partitioning of a coding tree unit into coding units according to at least one of quadtree partitioning, binary partitioning, asymmetrical partitioning;
	wherein quadtree partitioning partitions a parent node into four square child nodes each of which are quarter size of the parent node…”
Claim 16 also recites the limitation “the parent node” in first limitation “receive a bitstream indicating partitioning of a coding tree unit into coding units according to at least one of quadtree partitioning into four square child nodes each of which are quarter size of the parent node.”  There is insufficient antecedent basis for this limitation in the claim. Following that, “a parent node” is recited numerous times throughout the claim. 
Claim 16 also recites “wherein said partitioning of said coding tree unit includes asymmetrical partitioning of a parent node into a plurality of child nodes either vertically or horizontally that does not include splitting in the middle of the parent node, where asymmetrical partition is only allowed at a bottom level of a quadtree portion of the partitioned coding tree unit” but a quadtree partitioning is defined as “four square child nodes each of which are quarter size of the parent node.” It is unclear which “parent node” is referenced, since it cannot be the same parent node for both portions by definition of the claimed quadtree portion. 
Examiner recommends defining “parent node” as any coding tree unit or node that is further split, and “child node” is the result of any split of a coding tree unit or node. See pg. 2 of priority document 62/341,325 for support.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 16 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by An et al., (U.S. Patent Application Publication No. 2017/0272750 A1), hereinafter (“An”).
Regarding claim 16, An discloses an apparatus for decoding video data (prediction process is applied and the relevant information is transmitted to the decoder on a PU basis; 0006 and Fig. 6) comprising one or more processors (The video bitstream may also be received from a processor such as a processing unit or a digital signal; 0042) configured to: 
receive a bitstream indicating partitioning of a coding tree unit into coding units (Fig. 6 element 610) according to at least one of 
quadtree partitioning into four square child nodes each of which are quarter size of the parent node  (According to the QTBT structure, a block is firstly partitioned by a quadtree process, where the quadtree splitting can be iterated until the size for a splitting block reaches the minimum allowed quadtree leaf node size or the quadtree partitioning process reaches a maximum allowed quadtree depth; 0033 and Fig. 1A), 
wherein said partitioning of said coding tree unit includes binary partitioning of a parent node into two child nodes either vertically or horizontally (Exemplary splitting types according to one embodiment are shown in FIG. 3, which includes two symmetric binary tree partitioning types and four asymmetric binary tree partitioning types. The symmetric horizontal and vertical splitting types are the simplest splitting types and often achieve the good coding efficiency; 0028), 
where said quadtree partitioning is not allowed from a child node resulting from binary partitioning (In one embodiment, there is no further explicit partitioning from the CU to the PU or from the CU to the TU to simplify the coding process. Therefore, the CU is also used as the PU and the TU. In other words, the leaf nodes of the binary tree are the basic units for the prediction process and transform process; 0032), 
wherein said child node as a result of said binary partitioning is not allowed to be further split into a prediction unit nor a transform unit  (In one embodiment, there is no further explicit partitioning from the CU to the PU or from the CU to the TU to simplify the coding process. Therefore, the CU is also used as the PU and the TU. In other words, the leaf nodes of the binary tree are the basic units for the prediction process and transform process; 0032)
wherein said partitioning of said coding tree unit includes asymmetrical partitioning of a parent node into a plurality of child nodes either vertically or horizontally that does not include splitting in the middle of the parent node (four asymmetric binary tree partitioning types; 0028 and Figs. 2-3), 
where asymmetrical partition is only allowed at a bottom level of a quadtree portion of the partitioned coding tree unit (In one embodiment, there is no further explicit partitioning from the CU to the PU or from the CU to the TU to simplify the coding process. Therefore, the CU is also used as the PU and the TU. In other words, the leaf nodes of the binary tree are the basic units for the prediction process and transform process; 0032 and Figs. 2-3); 
wherein if a parent node uses quadtree partitioning it is allowed to have child nodes and such child nodes are allowed to use quadtree partitioning, binary partitioning, and asymmetrical partitioning (The quadtree partitioning process is applied to the CTU first to generate quadtree leaf nodes. The quadtree leaf nodes may have a size from 16×16 (i.e., the minimum allowed quadtree leaf node size) to 128×128 (i.e., the CTU size). If the leaf quadtree node is 128×128, it will not be further split by the binary tree since the size exceeds the maximum allowed binary tree root node size (i.e., 64×64). Otherwise, the leaf quadtree node will be further split by the binary tree. The quadtree leaf node is also the root node for the binary tree partitioning process having the binary tree depth as 0. When the binary tree depth reaches 4, which is the maximum allowed binary tree depth, it implies that no further splitting. When the binary tree node has width equal to 4, it implies no further vertical splitting. Similarly, when the binary tree node has height equal to 4, it implies no further horizontal splitting. The leaf nodes of the QTBT are further processed by prediction (e.g. intra-picture or inter-picture prediction) and transform coding; 0037); 
wherein if a parent node uses asymmetrical partitioning then no further splits are allowed of such child nodes of that parent node (Fig. 3 M/4xM(L, R) and MxM/4 (U, D)); 
wherein if a parent node uses binary partitioning it is allowed to have child nodes and such child nodes can use only binary partitioning (Fig. 4A upper right quadrant 440a is further binary partitioned twice; and According to the QTBT structure, a block is firstly partitioned by a quadtree process, where the quadtree splitting can be iterated until the size for a splitting block reaches the minimum allowed quadtree leaf node size or the quadtree partitioning process reaches a maximum allowed quadtree depth. If the leaf quadtree block is not larger than the maximum allowed binary tree root node size, it can be further partitioned by a binary tree partitioning process. The binary tree splitting can be iterated until the size (width or height) for a splitting block corresponding to a binary tree node reaches the minimum allowed binary tree leaf node size (width or height) or the binary tree depth reaches the maximum allowed binary tree depth; 0033);
decode the identified child nodes according to a coding scheme (FIG. 8 also illustrates the corresponding partitioning schemes for the various codewords; 0100).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Alison Slater/Primary Examiner, Art Unit 2487